Plaintiff in error was indicted for an alleged violation of Section 7263 C.G.L. Instead of moving to quash the indictment, plaintiff in error attacked the sufficiency or legality of the indictment by suing out writ of habeas corpus in the Circuit Court, and upon hearing of *Page 462 
the writ the Circuit Judge remanded the petitioner to the custody of the sheriff. There is no question raised here as to the jurisdiction of the court over the person or the subject matter.
Whether the indictment could have been successfully attacked by motion to quash or demurrer is a question not before us on this writ of error and upon which we make no intimation one way or the other. Habeas corpus is not a remedy for relief against indictments charging criminal offenses defectively or inartificially. But in order to have justified his release by the court below on habeas corpus, it was incumbent upon petitioner to show, either that the statute under which he was indicted was invalid, or that the indictment found against him wholly failed to charge any offense against the laws of this State. This the petitioner failed to do, and the order of the Circuit Judge was free from error. See Ex Parte Prince, 27 Fla. 196, 9 So. 659; Exparte Bowan, 25 Fla. 214, 6 So. 65; Kinkaid v. Jackson, 66 Fla. 378, 63 So. 706; Hardee v. Brown, 56 Fla. 377, 47 So. 835; Butler v. Perry, 67 Fla. 405, 66 So. 150; Mooneyham v. Bowles, 72 Fla. 259, 72 So. 931; In re Robinson, 73 Fla. 1068, 75 So. 604; Groswold v. State, 77 Fla. 505, 82 So. 44; Spooner v. Curtis,85 Fla. 408, 96 So. 836; Ex parte Coy, 127 U.S. 731, 32 L. Ed. 274;In re Lewis, 114 F. 963; Bass v. Doolittle, 93 Fla. 993,112 So. 892; Reffkin v. Boyce, 104 Fla. 221, 139 So. 578; Hepburn v. Chapman, 109 Fla. 133, 149 So. 196; State v. Drumright, 116 Fla. 496, 156 So. 571, 97 A.L.R. 154.
Affirmed.
ELLIS, C.J., and WHITFIELD, TERRELL and BUFORD, J.J., concur.
Davis, J., dissents. *Page 463